                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 MARIO PEEPLES,                    )
                                   )
     Plaintiff,                    )
                                   )
 vs.                               )                    CIV. ACT. NO. 1:19-cv-945-TFM-B
                                   )
 MOBILE POLICE DEPARTMENT, et al., )
                                   )
     Defendants.                   )

                          MEMORANDUM OPINION AND ORDER

        On January 6, 2020, the Magistrate Judge entered a report and recommendation which

recommends this action be dismissed without prejudice for failure to prosecute and to comply with

the court’s orders.    See Doc. 4.      No objections were filed and the mail was returned as

undeliverable.

        Fed. R. Civ. P. 41(b) authorizes dismissal of a complaint for failure to prosecute or failure

to comply with a court order or the federal rules. Gratton v. Great Am. Commc’ns, 178 F.3d 1373,

1374 (11th Cir. 1999). Further, such a dismissal may be done on motion of the defendant or sua

sponte as an inherent power of the court. Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333,

1337 (11th Cir. 2005). “[D]ismissal upon disregard of an order, especially where the litigant has

been forewarned, generally is not an abuse of discretion.” Vil, 715 F. App’x at 915 (quoting Moon

v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)). “[E]ven a non-lawyer should realize the peril

to [his] case, when [he] . . . ignores numerous notices” and fails to comply with court orders.

Anthony v. Marion Cty. Gen. Hosp., 617 F.2d 1164, 1169 (5th Cir. 1980); see also Moon v.

Newsome, 863 F.2d at 837 (As a general rule, where a litigant has been forewarned, dismissal for

failure to obey a court order is not an abuse of discretion.). Therefore, the Court finds it appropriate



                                             Page 1 of 2
to exercise its “inherent power” to “dismiss [Plaintiff’s claims] sua sponte for lack of prosecution.”

Link v. Wabash R.R. Co., 370 U.S. 626, 630, 82 S. Ct. 1386, 8 L. Ed. 2d 734 (1962); see also Betty

K Agencies, Ltd., 432 F.3d at 1337 (describing the judicial power to dismiss sua sponte for failure

to comply with court orders).

       Since the filing of his complaint on November 7, 2019, there had been no additional action

by the Plaintiff despite the order for him to file an amended complaint and either file a motion to

proceed in forma pauperis or pay the filing fee. Additionally, the mailed order and report and

recommendation were both returned as undeliverable. See Docs. 3, 5. Plaintiff failed to respond

and failed on his obligation to keep the Court apprised of appropriate contact information.

       Accordingly, after due and proper consideration of all portions of this file deemed relevant

to the issues raised, and there having been no objections filed, the Report and Recommendation of

the Magistrate Judge is ADOPTED and this action is DISMISSED without prejudice for failure

to prosecute and obey the Court’s order.

       DONE and ORDERED this 3rd day of February, 2020.

                                               /s/Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
